758 F.2d 514
UNITED STATES of America, Plaintiff-Appellee,v.Billy G. YOUNG, Defendant-Appellant.
No. 81-1536.
United States Court of Appeals,Tenth Circuit.
March 29, 1985.

Before SETH and McWILLIAMS, Circuit Judges, and BRIMMER*, district judge.
This matter comes on for further consideration after receipt of the mandate of the Supreme Court of the United States in No. 83-469, United States, Petitioner, v. Billy G. Young, Respondent, in which the judgment of this Court is reversed and the cause remanded for further proceedings in conformity with the opinion of the Supreme Court.  --- U.S. ----, 105 S.Ct. 1038, 84 L.Ed.2d 1.
Upon consideration whereof, it is the order of this Court as follows:
1. The opinion of this Court issued February 22, 1983 is hereby withdrawn.  736 F.2d 565 (10 Cir.1983).
2. The judgment of this Court filed February 22, 1983 is vacated.


1
Counsel will be notified if this Court desires further briefing prior to disposition of this appeal upon remand.



*
 District Judge of the United States District Court for the District of Wyoming, sitting by designation